Citation Nr: 0325314	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  95-04 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for mycosis fungoides due 
to radiation or chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


REMAND

The veteran had active duty from October 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that denied service connection 
for mycosis fungoides as a result of exposure to ionizing 
radiation, recharacterized as mycosis fungoides due to 
chemical or radiation exposure.  The veteran timely perfected 
an appeal to this determination.

In his January 1995 substantive appeal VA form 9, the veteran 
requested a hearing before a member of the Board in 
Washington, DC.  When informed by a June 2003 letter of the 
hearing scheduled for October 20, 2003, the veteran advised 
by an August 2003 letter that he wished to cancel that 
hearing.  He has requested a hearing by teleconference before 
the Decision Review Officer (DRO) at the RO. 

To ensure full compliance with due process requirements, the 
case is hereby REMANDED to the RO for the following action: 

The appellant should be scheduled for a 
"DRO" hearing at the regional office.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





